     Case 1:19-cv-00308-TCW Document 133 Filed 03/24/20 Page 1 of 2



            IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiff,              )
                                    )   No. 19-308C (Consolidated)
     v.                             )
                                    )   (Judge Thomas C. Wheeler)
UNITED STATES,                      )
                                    )
            Defendant.              )
                                    )
___________________________________ )

                                         NOTICE

       Defendant, the United States, hereby provides notice to the Court and to the

parties to this action that pursuant to paragraph 14 of the protective order entered in this

matter, Dkt. No. 20, it is waiving protection for the following portions of the

administrative record: Tab 1, Tab 16, Tab 17, Tab 31, Tab 32, and Tab 33a.


                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       ROBERT E. KIRSCHMAN, JR.
                                                       Director

                                                       s/ Patricia M. McCarthy
                                                       PATRICIA M. McCARTHY
                                                       Assistant Director

OF COUNSEL                                             s/ David R. Pehlke
                                                       DAVID R. PEHLKE
                                                       Trial Attorney
TRACEY SASSER                                          United States Department of Justice
Assistant General Counsel                              Civil Division
U.S. Dept. of Education                                Commercial Litigation Branch
Division of Business and Administrative Law
    Case 1:19-cv-00308-TCW Document 133 Filed 03/24/20 Page 2 of 2



                                        P.O. Box 480
                                        Ben Franklin Station
                                        Washington, DC 20044
                                        Telephone: (202) 307-0252
                                        E-mail: david.r.pehlke@usdoj.gov

March 24, 2020                          Attorneys for Defendant
